Order filed April 26, 2016




                                              In The

                            Fourteenth Court of Appeals
                                      NO. 14-15-00433-CR
                                          ____________

                           MICHAEL JAMES PERRY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                           On Appeal from the 232nd District Court
                                   Harris County, Texas
                               Trial Court Cause No. 1421833

                                            ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #3 (DVD).

      The clerk of the 232nd District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #3 (DVD), on or before May 4, 2016. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the original of
State's Exhibit #3 (DVD), to the clerk of the 232nd District Court.

                                              PER CURIAM